Order entered April 30, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01055-CR

                                 RAFAEL ORTIZ, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F11-41671-H

                                            ORDER
       The Court REINSTATES the appeal.

       On January 8, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records have not been filed. We ADOPT the finding that appellant has filed a

motion to dismiss the appeal. A copy of the motion, signed by both appellant and counsel, are

contained in the supplemental clerk’s record. We will treat the motion as being filed in this

Court as of April 29, 2014. We will dispose of the motion in due course.

       We DENY appellant’s February 7, 2014 motion to dismiss the appeal because it was not

signed by appellant as required by rule 42.2(a).

                                                        /s/   LANA MYERS
                                                              JUSTICE